DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              MARK ROMAN,
                                Appellant,

                                     v.

DEUTSCHE BANK NATIONAL TRUST COMPANY as Trustee for WAMU
       Mortgage Pass-Through Certificate Series 2005-A6,
                          Appellee.

                              No. 4D16-3136

                              [August 3, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach   County;     Larry    Schack,     Judge;     L.T.    Case     No.
2013CA010589XXXXMB.

  Steven M. Selz of Selz & Muvdi Selz, P.A., Jupiter, for appellant.

  Jonathan R. Rosenn and Alejandra A. Lopez of Lapin & Leichtling, LLP,
Coral Gables, for appellee.

PER CURIAM.

  Affirmed.

TAYLOR, DAMOORGIAN and KUNTZ, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.